July 15, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           IN THE ESTATE OF ADEL SHESHTAWY, DECEASED

NO. 14-14-00441-CV

                     ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on May 16, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Valentina Spassova Sheshtawy.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.